Title: From John Adams to Ward Nicholas Boylston, 22 March 1825
From: Adams, John
To: Boylston, Ward Nicholas



my dear Cousin.
Quincy 22 March 1825

Is not your lively imagination a little exalted, you certainly have exalted my name to a greater height than it would ever have arisen to, without your sublime compliment—I presume you have laid aside the thought of building an Hospital for despair on that height—I am sure my name ought not be associated with despair
How I long to make you a visit, but I cannot get out of my Chamber yet, here I  sett, rocking myself in my chair from morning till night—
my love to Mrs. Boylston, I live in continual hopes of a visit from you and Mrs Boylston, and as many of your Grandchildren as you have with you—I am much pleased that you have made a practicable road to the top of the Mountain, I see not, why it may not be cultivated to the very top, unless it be more advantageous to keep it up wood–land
I am your affectionate Cousin
John Adams